DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 06/15/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert, JR. et al (US PUB. 20090324428, herein Tolbert) in view of Maass (US PUB. 20140105757, herein Maass). 

	Regarding claim 1, Tolbert teaches A heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a compressor (0015); 
a fan (0015); 
an inverter (0017 “The motor drive 104 can have…an inverter”) configured to drive operation of the compressor (“0015 “An AC power source 102 supplies electrical power to a motor drive 104, which provides power to a motor 106. The motor 106 can be used to power a motor driven component, e.g., a compressor”, fig.2); 
and a controller communicatively coupled to the fan and the inverter (0031 “examples of remedial actions that may be taken by the controller based on the determined fault condition include, increasing or decreasing the speed of the compressor, increasing or decreasing the voltage provided to the motor, opening or closing a valve, adjusting the speed of the condenser or evaporator fans (possibly in conjunction with thermostat controls)”), wherein the controller comprises a tangible, non-transitory, computer-readable medium with computer-executable instructions that, when executed by processor circuitry (0033), are configured to cause the processor circuitry to: 
determine an operating parameter of the fan in response to an interruption in [receiving communication signals] from the inverter (0015, 0017 0029 “if the measured motor drive current is not less than the predetermined minimum current value, then the measured motor drive current is located in regions B or C (see FIG. 7) and a determination of any potential faults in the compressor (and possibly in the HVAC system) can be made (step 512).”, 0030 “determination of a potential fault can be made based on which region, B or C, the measured motor drive current is located... if the measured motor drive current is located in region C, then a low pressure condition may be developing in the compressor. Similarly, if the measured motor drive current is located in region B, then a high pressure condition and/or a high current condition may be developing in the compressor”, 0031 “the controller can take remedial actions to attempt to remedy the potential fault condition (step 514). Some examples of remedial actions that may be taken by the controller based on the determined fault condition include…adjusting the speed of the condenser or evaporator fans”, fig. 5, The inverter helps to power the motor drive which is used to power a compressor. Power based measurements are used for determining power based faults. from step 512 in fig. 5, measured current from the motor drive is used to identify faults. These power based faults correspond to interruptions from the inverter. The faults cause for determining of an operating parameter of fans.); 
and operate the fan based on the operating parameter during the interruption (0031).
Tolbert does not teach an interruption in receiving communication signals from the inverter. 
Maass teaches an interruption in receiving communication signals from the inverter (0026 “and the internal processing circuit of the inverter stops sending the maintenance signal to activate the auxiliary power supply to the circuit breaker, the circuit breaker disables the auxiliary power supply, deactivating the running of the inverter and when applicable, the compressor as well.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the inverter in an HVAC control environment teachings of Tolbert with the inverter communication control teachings of Maass since Maass teaches a means for reducing electric energy and enhancing efficiency of the cooling system. 

Regarding claim 2, Tolbert and Maass teach The HVAC system of claim 1.
Tolbert further teaches wherein the operating parameter comprises a fan speed, and the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to operate the fan at the fan speed (0031, 0025).

Regarding claim 3, Tolbert and Maass teach the HVAC system of claim 2.
Tolbert further teaches wherein the controller is an outdoor unit controller, and the fan is an outdoor unit fan (0031 “adjusting the speed of the condenser or evaporator fans”, 0020 “and the condenser 304 is located outside a structure or outdoors”, the condenser fan is located outside.)

Regarding claim 4, Tolbert and Maass teach the HVAC system of claim 1.
Tolbert and Maass teach wherein the computer-executable instructions, when executed by the processor circuitry (taught by Tolbert 0034), are configured to cause the processor circuitry to: 
display a fault notification on a display of the controller in response to the interruption in receiving the communication signals from the inverter 
store fault information in a memory device of the controller (Tolbert, 0033 “A memory device(s) 608 can communicate with the processor 604 and can be used to store… system data”, 0029-0030, 0005 faults in the system are a form of system data) in response to the interruption in receiving the communication signals from the inverter (Maass 0026); 
or both.

Regarding claim 12, Tolbert and Maass teach the HVAC system of claim 1. 
Tolbert and Maass teach wherein the inverter is configured to drive operation of the compressor (Tolbert 0017 “The motor drive 104 can have…an inverter”, 0015 “An AC power source 102 supplies electrical power to a motor drive 104, which provides power to a motor 106. The motor 106 can be used to power a motor driven component, e.g., a compressor”) based on an additional operating parameter in response to an interruption (Tolbert, 0029 “If the measured motor drive current is less than the predetermined minimum current value, the compressor can be shutdown (step 516) because a fault condition is present in the compressor.”) in sending the communication signals (Maass 0026) to the controller (Tolbert 0031).

Regarding claim 13, Tolbert and Maass teach the HVAC system of claim 12.
Tolbert further teaches wherein the additional operating parameter comprises a current operating mode of the compressor, a most recent operating mode of the compressor, or a preselected operating mode of the compressor (Tolbert, 0029 “If the measured motor drive current is less than the predetermined minimum current value, the compressor can be shutdown (step 516) because a fault condition is present in the compressor.”, shutting down the compressor corresponds to preselected operating mode). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert, JR. et al (US PUB. 20090324428, herein Tolbert) in view of Maass (US PUB. 20140105757, herein Maass) in further view of Blake (US PUB. 20030234630). 

Regarding claim 5, Tolbert and Maass teach The HVAC system of claim 1.
Tolbert and Maass teach wherein the communication signals are first communication signals, and the computer-executable instructions (Tolbert, 0030-0031), when executed by the processor circuitry, are configured to cause the processor circuitry to: 
receive second communication signals from a thermostat of the HVAC system, wherein the second communication signals comprise a request to stop operation of the HVAC system (Tolbert, 0024 “The controller can be any suitable device used to control operation of the motor drive and/or the compressor. The controller can be…incorporated in a thermostat for an HVAC system that includes the compressor”, 0031 “increasing or decreasing the speed of the compressor, increasing or decreasing the voltage provided to the motor, opening or closing a valve, adjusting the speed of the condenser or evaporator fans (possibly in conjunction with thermostat controls)”, 0029 “the compressor can be shutdown (step 516)”). 
Tolbert and Maass do not explicitly teach and suspend the operation of the fan based on receipt of the request to stop operation of the HVAC system. 
Blake teaches and suspend the operation of the fan (0070) based on receipt of the request to stop operation of the HVAC system (taught by Tolbert as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC fan control communication teachings of Tolbert, the inverter communication teachings of Maass with the ability to communicate stopping command teachings of Blake since Blake teaches a means for controlling fans that allows for maximum flexibility (0009 0010). 

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert, JR. et al (US PUB. 20090324428, herein Tolbert) in view of Maass (US PUB. 20140105757, herein Maass) in further view of Chaney JR et al (US PAT. 6220043, herein Chaney)

Regarding claim 6, Tolbert and Maass teach the HVAC system of claim 1. 
Tolbert and Maass teach wherein the computer-executable instructions, when executed by the processor circuitry , are configured to cause the processor circuitry (Tolbert 0034) to:
during the interruption (Maass 0026).
Tolbert and Maass do not teach execute a current defrost cycle of a defrost mode during the interruption; and suspend operation of the fan during the current defrost cycle and during the interruption. 
Chaney teaches execute a current defrost cycle of a defrost mode during the interruption (1-2:65-5, “The integrated control receives the defrost thermostat signal input from the outdoor unit and controls the reversing valve, condenser fan and compressor contactor by relays… if the compressor has been shut off due to a pressure switch trip or anti-short cycle timer then the evaporator fan can be shut off during this period.”); 
and suspend operation of the fan during the current defrost cycle and during the interruption (1-2:65-5, “The integrated control receives the defrost thermostat signal input from the outdoor unit and controls the reversing valve, condenser fan and compressor contactor by relays… if the compressor has been shut off due to a pressure switch trip or anti-short cycle timer then the evaporator fan can be shut off during this period.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC fan control communication teachings of Tolbert, the inverter communication teachings of Maass with the fan control teachings during a defrost operation with power interruption teachings of Chaney since Chaney teaches a means for improving system efficiency during an interruption of power (2:5-10). 

Regarding claim 7, Tolbert and Maass teach The HVAC system of claim 1.
Tolbert and Maass teach wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry (Tolbert 0034) to: 
during the interruption (Maass 0026)
Tolbert and Maass does not teach detect a priority fault of the HVAC system during the interruption; and suspend operation of the fan in response to detection of the priority fault.
Chaney does teach detect a priority fault of the HVAC system during the interruption (2:1-5 “if the compressor has been shut off due to a pressure switch trip or anti-short cycle timer then the evaporator fan can be shut off during this period.”, the anti-short cycle timer is an example of a priority fault); 
and suspend operation of the fan in response to detection of the priority fault (2:1-5 “if the compressor has been shut off due to a pressure switch trip or anti-short cycle timer then the evaporator fan can be shut off during this period.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC fan control communication teachings of Tolbert, the inverter communication teachings of Maass with the fan control teachings during a defrost operation with power interruption teachings of Chaney since Chaney teaches a means for improving system efficiency during an interruption of power (2:5-10). 

Regarding claim 8, Tolbert, Maass and Chaney teach the HVAC system of claim 7.
Chaney further teaches wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to operate the HVAC system in a soft lockout mode in response to the detection of the priority fault (2:35-40 “In addition, during any mode of operation, if the thermal limit switch opens and recloses four times, the system is put into a soft lockout”).

Regarding claim 9, Tolbert, Maas, and Chaney teach the HVAC system of claim 8.
Chaney further teaches wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to: 
monitor a time duration in which the HVAC system is operating in the soft lockout mode (8:50-57 “system is put into soft lock-out in which the evaporator fan still cycles with the demand for heat/cool, but the electric heat is inhibited for one hour. If, after one hour, the limit has not switched open, the counters will be cleared and the heaters can be enabled.”); 
and adjust operation of the HVAC system from the soft lockout mode to a normal mode in response to a determination that the time duration has exceeded a threshold time (8:50-57 “system is put into soft lock-out in which the evaporator fan still cycles with the demand for heat/cool, but the electric heat is inhibited for one hour. If, after one hour, the limit has not switched open, the counters will be cleared and the heaters can be enabled.”). 

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert, JR. et al (US PUB. 20090324428, herein Tolbert) in view of Maass (US PUB. 20140105757, herein Maass) in further view of Chaney JR et al (US PAT. 6220043, herein Chaney) in further view of Atchison et al (US PUB. 20180031266, herein Atchison).

Regarding claim 10, Tolbert, Maas, and Chaney teach the HVAC system of claim 8.
Tolbert teaches wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry (0034) to:
While Chaney teaches soft and hard lockouts, Tolbert, Maass and Chaney do not teach determine a quantity of instances in which the HVAC system has entered the soft lockout mode over a time interval; and operate the HVAC system in a hard lockout mode in response to a determination that the quantity of instances has exceeded a threshold quantity.
Atchison teaches determine a quantity of instances in which the HVAC system has entered the soft lockout mode over a time interval (0122 “hard lockout module 452 causes a hard lockout to be activated when a predefined number of soft faults and/or predefined number and/type of soft faults (e.g., repeating soft faults) have occurred”); 
and operate the HVAC system in a hard lockout mode in response to a determination that the quantity of instances has exceeded a threshold quantity (0122 “hard lockout module 452 causes a hard lockout to be activated when a predefined number of soft faults and/or predefined number and/type of soft faults (e.g., repeating soft faults) have occurred”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC fan control communication teachings of Tolbert, the inverter communication teachings of Maass with power interruption soft and hard lock teachings of Chaney with the fault hard and soft lockout determination and fault gathering teachings of Atchison since Atchison teaches a means for users to view faults and clear/override them as needed (0105-0106). 

Regarding claim 11, Tolbert, Maass, Chaney and Atchison teach the HVAC system of claim 10.
Atchison further teaches wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to adjust operation of the HVAC system from the hard lockout mode to a normal mode in response to receiving a user input (0122 “In various embodiments, a technician, via user interface 31 may be able to clear any fault logs stored by fault diagnostic module 430 and/or fault controller 434… hard lockout override, and clear fault command may require the control (e.g., thermostat 404, outdoor unit 30, etc.) to be in a standby mode.”).

Claim 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maass (US PUB. 20140105757) in view of Warren et al (US PUB. 20150276266, herein Warren). 

Regarding claim 14, Maass teaches A tangible, non-transitory, computer-readable medium with computer-executable instructions that, when executed by processor circuitry, are configured to cause the processor circuitry (0067) to: 
determine an operating parameter of a compressor and/or a fan of a heating, ventilation, and/or air conditioning (HVAC) system in response to an [interruption] in receiving communication signals from a thermostat of the HVAC system (0001 “an electronic control system and method of a compressor, which remotely connects and disconnects the auxiliary power supply” 0092 “and then the thermostat can stop sending the signal that serves to connect the auxiliary power supply, which occurs at t4 in the graph of FIG. 9 and then the thermostat can stop sending the signal that serves to connect the auxiliary power supply, which occurs at t4 in the graph of FIG. 9… Between t4 and t5, the compressor operates normally”, thermostat briefly stops communication); 
and operate the compressor and/or fan based on the operating parameter during the interruption (0092 “Between t4 and t5, the compressor operates normally”).
While Maass teaches stopping communication from the thermostat, Maass does not teach interruption in receiving communication signals from a thermostat of the HVAC system.
Warren teaches interruption in receiving communication signals from a thermostat of the HVAC system (0005 “receiving coded control signals from a thermostat device through a wireless communication module of the boiler control device”, 0004 “The boiler control device may also include switching circuitry configured to interrupt communication between the onboard antenna and the wireless communication module”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control communication teachings of Maass with the facilitating of wireless communication of Warren since the intelligent thermostat of Warren is able to seamlessly interact with other devices in a smart home environment (0058). 

Regarding claim 15, Maass and Warren teach the tangible, non-transitory, computer-readable medium of claim 14. 
Maass teaches wherein the operating parameter is a compressor speed of the compressor, and the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to instruct the compressor to operate at the compressor speed (0092 “Between t4 and t5, the compressor operates normally, in which period the thermostat may send any signal to the frequency inverter with other objectives, such as speed”).

Regarding claim 19, Maass and Warren teach The tangible, non-transitory, computer-readable medium of claim 14. 
Maass and Warren further teach wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to send a signal to an inverter of the HVAC system based on the operating parameter during the interruption (Warren 0004-0005), wherein the inverter is configured to drive operation of the compressor and/or fan (0092 “Between t4 and t5, the compressor operates normally, in which period the thermostat may send any signal to the frequency inverter with other objectives, such as speed reference, data exchange, among others, that constitute the operation control signals of the compressor.”).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maass (US PUB. 20140105757) in view of Warren et al (US PUB. 20150276266, herein Warren) in further view of Filson et al (US PUB. 20180006758, herein Filson). 

Regarding claim 16, Maass and Warren teach the tangible, non-transitory, computer-readable medium of claim 1.
Warren further teaches wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to detect the interruption in receiving the communication signals (0004-0005).
Maass and Warren do not teach in response to a determination that a communication signal of the communication signals has not been received from the thermostat within a threshold time. 
Filson teaches in response to a determination that a communication signal of the communication signals has not been received from the thermostat within a threshold time (0010 “determine whether a threshold number of the other electronic devices fail to respond to the request within a threshold amount of time, and communicate, via a side channel, a message indicating that a wireless network jamming attack is detected if the threshold number of the other electronic devices fail to respond to the request within the threshold amount of time.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control communication teachings of Maass with the facilitating of wireless communication of Warren with the jamming detection techniques of Filson since the cited references are all directed towards communication methods and Filson teaches a means for detecting malicious communication losses (0005). 

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maass (US PUB. 20140105757) in view of Warren et al (US PUB. 20150276266, herein Warren) in further view of Filson et al (US PUB. 20180006758, herein Filson) in further view of Chaney JR et al (US PAT. 6220043, herein Chaney).
Regarding claim 17, Maass, Warren and Filson teach the tangible, non-transitory, computer-readable medium of claim 14.
Filson further teaches wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to: monitor a time duration associated with the interruption (0010).
Maass, Warren and Filson do not teach and operate the HVAC system in a soft lockout mode in response to a determination that the time duration has exceeded a threshold time.
Chaney teaches and operate the HVAC system in a soft lockout mode in response to a determination that the time duration has exceeded a threshold time (8:50-57 “system is put into soft lock-out in which the evaporator fan still cycles with the demand for heat/cool, but the electric heat is inhibited for one hour. If, after one hour, the limit has not switched open, the counters will be cleared and the heaters can be enabled.”, time duration exceeding a threshold time is taught by Filson as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control communication teachings of Maass, the facilitating of wireless communication of Warren and the jamming detection techniques of Filson with power interruption teachings of Chaney since Chaney teaches a means for improving system efficiency during an interruption of power (2:5-10).

Regarding claim 18, Maass, Warren and Filson teach The tangible, non-transitory, computer-readable medium of claim 14.
Maass, Warren and Filson do not teach wherein the operating parameter is a fan speed of the fan, and the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to instruct the fan to operate at the fan speed.
Chaney teaches wherein the operating parameter is a fan speed of the fan, and the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to instruct the fan to operate at the fan speed (2:10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control communication teachings of Maass, the facilitating of wireless communication of Warren and the jamming detection techniques of Filson with the fan control teachings during a defrost operation with power interruption teachings of Chaney since Chaney teaches a means for improving comfort (2:10). 

Claim 20-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maass (US PUB. 20140105757, herein Maass) in view of Tolbert, JR. et al (US PUB. 20090324428, herein Tolbert) in further view of Warren et al (US PUB. 20150276266, herein Warren). 

Regarding claim 20, Maass teaches A non-transitory computer-readable medium comprising computer-executable instructions that, when executed by processor circuitry, are configured to cause the processor circuitry to: 
determine a first operating parameter of a fan of a heating, ventilation, and/or air conditioning (HVAC) system in response to a first interruption in receiving first communication signals from an inverter of the HVAC system, wherein the inverter is configured to drive operation of a compressor of the HVAC system (0026 “and the internal processing circuit of the inverter stops sending the maintenance signal to activate the auxiliary power supply to the circuit breaker, the circuit breaker disables the auxiliary power supply, deactivating the running of the inverter and when applicable, the compressor as well.”); 
determine a second operating parameter of the compressor and/or the fan in response to a second [interruption] in receiving second communication signals from a thermostat of the HVAC system (0001 “an electronic control system and method of a compressor, which remotely connects and disconnects the auxiliary power supply” 0092 “and then the thermostat can stop sending the signal that serves to connect the auxiliary power supply, which occurs at t4 in the graph of FIG. 9 and then the thermostat can stop sending the signal that serves to connect the auxiliary power supply, which occurs at t4 in the graph of FIG. 9… Between t4 and t5, the compressor operates normally”, thermostat briefly stops communication); 
and operate the compressor and/or the fan based on the second operating parameter during the second [interruption] (0092 “Between t4 and t5, the compressor operates normally”).
Maass does not teach operate the fan based on the first operating parameter during the first interruption and the second interruption.
Tolbert teaches operate the fan based on the first operating parameter during the first interruption (0029 “if the measured motor drive current is not less than the predetermined minimum current value, then the measured motor drive current is located in regions B or C (see FIG. 7) and a determination of any potential faults in the compressor (and possibly in the HVAC system) can be made (step 512).”, 0030 “determination of a potential fault can be made based on which region, B or C, the measured motor drive current is located... if the measured motor drive current is located in region C, then a low pressure condition may be developing in the compressor. Similarly, if the measured motor drive current is located in region B, then a high pressure condition and/or a high current condition may be developing in the compressor”, 0031 “the controller can take remedial actions to attempt to remedy the potential fault condition (step 514). Some examples of remedial actions that may be taken by the controller based on the determined fault condition include…adjusting the speed of the condenser or evaporator fans”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the inverter communication control teachings of Maass with the system for detecting a fault condition in a compressor teachings of Tolbert since Tolbert teaches a means for determining fault conditions without the need for numerous protection devices (0004).  
Maass and Tolbert do not teach second interruption. 
Warren teaches second interruption in receiving second communication signals from a thermostat of the HVAC system (0005 “receiving coded control signals from a thermostat device through a wireless communication module of the boiler control device”, 0004 “The boiler control device may also include switching circuitry configured to interrupt communication between the onboard antenna and the wireless communication module”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the inverter communication control teachings of Maass and the system for detecting a fault condition in a compressor teachings of Tolbert with the facilitating of wireless communication of Warren since the intelligent thermostat of Warren is able to seamlessly interact with other devices in a smart home environment (0058). 

Regarding claim 21, Maass, Tolbert and Warren teach the non-transitory computer-readable medium of claim 20, 
Tolbert teaches wherein the first operating parameter is a current operating speed of the fan, a most recent operating speed of the fan, or a selected operating speed of the fan (0031 teaches a selected operating speed of the fan).

Regarding claim 22, Maass, Tolbert and Warren teach the non-transitory computer-readable medium of claim 20.
Maass teaches wherein the second operating parameter is a current speed of the compressor, a most recent speed of the compressor, a preselected speed of the compressor, a current speed of the fan, a most recent speed of the fan, or a preselected speed of the fan (0092 “Between t4 and t5, the compressor operates normally, in which period the thermostat may send any signal to the frequency inverter with other objectives, such as speed reference, data exchange, among others, that constitute the operation control signals of the compressor.”, this corresponds to a preselected speed of the compressor). 

Regarding claim 23, Maass, Tolbert and Warren teach The non-transitory computer-readable medium of claim 20.
Maass teaches wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to operate the HVAC system in a normal mode based on an absence of the first interruption in receiving the first communication signals and the second interruption in receiving the second communication signals (0068 “Each of these internal components of the inverter, namely the communication unit 16, the control circuit 17 and the command circuit 18 has an input for feed voltage which receives from an auxiliary power supply of the inverter 19, a feed voltage signal, by means of which these components are powered up to run normally.”)

Regarding claim 25, Maass, Tolbert, and Warren teach the non-transitory computer-readable medium of claim 20. 
Maass and Warren teach wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuity to: 
output a first fault notification, store first fault information, or both, in response to the first interruption (Maass 0052 “and then there is performed a step of storing the past operating records of the compressor in a non-volatile memory.”, 0036, storing of fault data takes place): 
and output a second fault notification, store second (Warren 0004-0005) fault information (Maass 0052 “and then there is performed a step of storing the past operating records of the compressor in a non-volatile memory.”), or both in response to the second interruption 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maass (US PUB. 20140105757, herein Maass) in view of Tolbert, JR. et al (US PUB. 20090324428, herein Tolbert) in further view of Warren et al (US PUB. 20150276266, herein Warren) in further view of Chaney JR et al (US PAT. 6220043, herein Chaney).

Regarding claim 24, Maass, Tolbert and Warren teach the non-transitory computer-readable medium of claim 20.
Maass teaches wherein the computer-executable instructions, when executed by the processor circuitry, are configured to cause the processor circuitry to: determine whether there is [an occurrence of a priority fault of the HVAC system] during the first interruption, the second interruption, or both (0026 “and the internal processing circuit of the inverter stops sending the maintenance signal to activate the auxiliary power supply to the circuit breaker, the circuit breaker disables the auxiliary power supply, deactivating the running of the inverter and when applicable, the compressor as well.”). 
Maass, Tolbert and Warren do not teach an occurrence of a priority fault of the HVAC system and suspend operation of the fan, the compressor, or both, based on a determination of the occurrence of the priority fault.
Chaney does teach an occurrence of a priority fault of the HVAC system (2:1-5 “if the compressor has been shut off due to a pressure switch trip or anti-short cycle timer then the evaporator fan can be shut off during this period.”, the anti-short cycle timer is an example of a priority fault);
and suspend operation of the fan, the compressor, or both, based on a determination of the occurrence of the priority fault (2:1-5 “if the compressor has been shut off due to a pressure switch trip or anti-short cycle timer then the evaporator fan can be shut off during this period.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Maass, Tolbert,  with the fan control teachings during a defrost operation with power interruption teachings of Chaney since Chaney teaches a means for improving system efficiency during an interruption of power (2:5-10). 
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Tolbert does not teach determining an operating parameter of a fan in response to an interruption from an inverter. Applicant further argues that Tolbert does not disclose that a potential fault condition or a point defined by the measured motor drive current and outdoor ambient temperature are associated with an interruption from an inverter. 
However, Tolbert teaches that an inverter supplies power to a motor. The motor then supplies power to a compressor. Fault detections are found based on measured current from the motor (0015, 0017 0029). Power based faults correspond to interruptions from the inverter. Furthermore, Maass teaches a system where an inverter and a compressor based system (0026). Interruptions from the inverter stop the compressor (0026). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues that the combination of Tolbert and Maass would not be obvious to one of ordinary skill in the art. Applicant argues that Tolbert teaches that the speed of a compressor can be adjusted while Maass teaches completely stopping the compressor and that by combining the two cited prior art, the advantage of reducing electric energy and enhance efficiency of a cooling system would be prevented. However, stopping a faulty inverter and compressor does allow for the advantage of reducing electric energy since faulty inverters are not performing efficiently when they are in a fault state as is known to one of ordinary skill in the art. 
Applicant then argues that there is no reason to combine Tolbert and Maass since Tolbert teaches stopping the compressor when an actual fault is found. However, this argument negates that Maass improves upon Tolbert by stopping the inverter as well (0026).
Therefore claim 1 and its dependent claims are rejected. 
Applicant then argues on page 14 that Maas teaches compressor operating while the signals from the thermostat are being received and not during an interruption in receiving communication signals from a thermostat. However, Maass teaches that the thermostat can stop sending signal that serves to connect the auxiliary power supply at t4 and that between t4 and t5 the compressor operates normally. This corresponds to the claim language under broadest reasonable interpretation. 
Applicant then argues that Warren teaches the thermostat communicates with an onboard antenna and the cited interruption is not an interruption in receiving communication signals from a thermostat. However, Warren teaches interrupting communication between the onboard antenna and the wireless communication module (0004). The wireless communication module receives control signals from a thermostat (0005). Warren further teaches the antenna is used by the wireless communication module for receiving communication from the thermostat (0006). By interrupting communication between the antenna and wireless communication module, this is interruption in receiving communication signals from a thermostat under broadest reasonable interpretation. 
Applicant then argues on page 15 that it is unclear as to how the boiler control device of Warren can be combined with the connecting and disconnecting of compressors from power sources would allow for a thermostat that is able to communicate seamlessly. However, what is being combined from Warren is not its boiler control device, rather the ability to understand to respond to an interruption in receiving communication signals from a thermostat. Knowing that there is an interruption does enable seamless communication between devices. 
Applicant then argues Maass and Warren are completely unrelated. However, both references are directed towards communication in an HVAC environment and for improving controls in their own way and are thus clearly related to one of ordinary skill in the art. 
Applicant then argues that the cited prior art individually do not have the claimed structure performing the claimed functions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant makes similar arguments for claim 20 that have been deemed unpersuasive for claims 1 and 14. Similarly, these arguments are unpersuasive for claim 20. 
Therefore, claims 1, 14 and 20 are rejected as well as their respective dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116